SOMMERVILLE, J.
The order granting the appeal to the state in this case made it returnable to this court on December 29, 1917. The transcript was not filed until •January 7, 1918, more than three days after the return day. No extension of time was asked for or granted, and no showing was made why the transcript was not filed at the proper time. It was filed too late. The appeal will be considered to have been abandoned, and the court, of its own motion, will dismiss it. State v. Jolivette, 43 La. Ann. 509, 9 South. 121; Marr’s Criminal Jurisprudence, p. 893; State v. Holt, 129 La. 1077, 57 South. 523.
Appeal dismissed.